Citation Nr: 1028429	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a right wrist 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1997 to September 
2001, and has additional unverified prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection for a right wrist condition.

The Veteran was scheduled to appear before the Board at the RO in 
Newark, New Jersey on May 25, 2005.  By a May 24, 2005 letter, 
the Veteran requested that such hearing be postponed.  The 
Veteran was scheduled to appear before the Board at the RO in 
Newark, New Jersey on September 16, 2005.  However, the Veteran 
did not report to the hearing, and has not provided an 
explanation for her absence.  As such, the Veteran's request for 
a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2009). 

In December 2006 and January 2009, the Board remanded this case 
for additional development.  The file has now been returned to 
the Board for further consideration.

The issue of entitlement to service connection for human 
papillomavirus (HPV) has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The evidence of record indicates that the Veteran does not 
currently demonstrate residuals of a right wrist sprain.


CONCLUSION OF LAW

Residuals of a right wrist sprain were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In a letter dated in November 2001, before the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  She was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide her claim.  She was informed that VA would attempt to 
review her claim and determine what additional information was 
needed to process her claim, schedule a VA examination if 
appropriate, and obtain service, VA, or private treatment 
records, as indicated.

An April 2007 letter also informed the Veteran regarding the 
appropriate disability rating or effective date to be assigned.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a right wrist sprain, any questions 
as to the appropriate disability rating or effective date to be 
assigned, including consideration of the timeliness of the April 
2007 letter, are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that she has any evidence 
in her possession that is needed for a full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of her claim.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant to 
active duty and VA or VA- authorized medical records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran was afforded a VA examination in May 
2003. 

The Board finds there has been substantial compliance with its 
December 2006 and January 2009 remand directives.  The Board 
notes that the Court has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  

At the time of the December 2006 Board remand, the Board directed 
the AMC to seek any outstanding treatment records identified by 
the Veteran and schedule her for an additional VA examination.  
The record indicates that by a January 2007 letter, the AMC 
requested additional information from the Veteran regarding any 
outstanding VA or private treatment records.  To date, there has 
been no response from the Veteran.

Also at the time of the December 2006 Board remand, the Veteran 
was advised that it was her responsibility to report to the VA 
examination and to cooperate in the development of her case.  By 
an April 2007 letter, the AMC notified the Veteran that she was 
going to be scheduled for a VA examination.  The Veteran failed 
to report to the scheduled examination and it appears that the 
AMC learned that the Veteran was deploying or already deployed.  
By a July 2007 letter, the AMC requested that the Veteran 
telephone the AMC when she was available for a VA examination.  
The AMC telephoned the Veteran in May 2008 to ascertain if she 
was available for a VA examination and left a voice mail message 
as to the same.  By a July 2008 letter, the AMC notified the 
Veteran that she was going to be scheduled for an examination.  
The Veteran failed to report to the second VA examination.  As a 
result of her failure to report for a VA examination, any 
information that may have been obtained, and possibly would have 
been beneficial to the Veteran's claim, is not of record.  

Subsequent to the January 2009 Board remand, the AMC requested 
confirmation from the National Personnel Records Center (NPRC) as 
to any outstanding separation or service treatment records.  In 
March 2009, the NPRC forwarded records related to the Veteran's 
Medical Evaluation Board and responded that the Veteran's service 
treatment records were already held by VA.  While the AMC did not 
contact the United States Air Force, as instructed by the Board, 
the AMC did seek information regarding any available outstanding 
service records, in substantial compliance with the Board's 
remand instruction.

It remains unclear if the Veteran was indeed deployed and 
unavailable for a VA examination, or if she remains deployed.  
Significantly, the Board notes that the Veteran was medically 
discharged from active service and has been in receipt of VA 
individual unemployability benefits since September 2001.  In 
communications from the Veteran during the appellate period, she 
has maintained that she is unemployable.  To date, despite 
letters from the AMC and the January 2009 Board remand, neither 
the Veteran nor her representative has offered any clarifying 
information regarding her possible deployment, or indicated that 
she is available for a VA examination.

As discussed above, the Veteran has not responded to the January 
2007 request for information regarding outstanding VA or private 
treatment records or appeared for any scheduled VA examination.  
The address to which the letters were mailed was the address most 
recently provided by the Veteran in a September 2003 VA Form 21-
4138, Statement in Support of Claim.  There is no evidence of 
record that the Veteran informed VA of any change in address 
since September 2003.  It is well established that it is the 
Veteran's responsibility to keep VA advised of her whereabouts.  
"There is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).
The Board reminds the Veteran that the duty to assist is not a 
one-way street.  If a Veteran wishes help in developing her 
claim, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2009).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records relevant 
to the issues on appeal have been requested or obtained.  
Accordingly, all available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.

Service Connection

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. § 1110 (West 2002). The United States Court 
of Veterans Appeals has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See 38 U.S.C.   § 1110.  
In the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The current disability requirement for a service connection claim 
is satisfied if the claimant has a disability at the time the 
claim is filed or during the pendency of that claim.   See 
McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran's service treatment records dated in April 2000 
indicate that she reported that she fell on her out-stretched 
right hand and hyperextended her right wrist.  On physical 
examination, the Veteran demonstrated tenderness to palpation at 
the distal medioulnar joint, without snuffbox tenderness or 
edema.  X-ray examination was silent for evidence of fracture and 
the physician questioned whether the Veteran demonstrated slight 
volar displacement of the capitate or lunate.  The Veteran was 
diagnosed with a right wrist sprain and provided with a splint.  

Additional treatment records dated in April 2000 indicate that 
the Veteran presented with a volar splint and demonstrated 
tenderness to palpation at the snuffbox and capitate, without 
swelling, erythema, deformity, or ecchymosis.  She demonstrated 
palmar flexion to 30 degrees, and dorsal flexion to 20 degrees, 
both secondary to pain.  She demonstrated ulnar deviation to 20 
degrees and radial deviation to 15 degrees.  

Service treatment records dated in May 2000 indicate that the 
Veteran presented with slight stiffness and minimal tenderness at 
the snuffbox, without erythema, deformity, or ecchymosis.  The 
physician noted the prior x-ray examination that revealed no 
evidence of fracture and diagnosed the Veteran with a sprained 
right wrist.  The physician noted that the Veteran could return 
to duty.

The Veteran underwent a Medical Evaluation Board and report of 
physical examination related to such, dated in March 2001, is 
silent for any complaint or diagnosis of residuals of her right 
wrist sprain, incurred almost one year prior.  The Veteran was 
medically separated from service for issues unrelated to her 
right wrist, specifically, her lumbar spine and migraine 
headaches.  

On VA examination in May 2003, the Veteran reported that she 
fractured her right wrist during service.  The examiner reviewed 
the claims file and noted that there was no evidence of an in-
service right wrist fracture.  She complained of occasional pain 
in the right wrist, with some weakness and stiffness of the right 
upper extremity.  The Veteran reported that she was not 
undergoing treatment for her right wrist.  On physical 
examination, she complained of pain at the dorsal aspect at the 
end of all movement and some tenderness in the snuffbox.  She 
demonstrated extension to 60 degrees, flexion to 80 degrees, 
ulnar deviation to 30 degrees, and radial deviation to 16 
degrees.  In the portion of the examination report reserved for 
diagnosis, the examiner noted that the Veteran had a right wrist 
sprain, service-connected, no fracture.  However, the examiner 
did not diagnose the Veteran with any residuals of a right wrist 
sprain.  

It appears to the Board that the VA examiner, in May 2003, 
recorded the incurrence of an in-service right wrist sprain, 
without fracture, in the diagnosis portion of the examination 
report.  On this issue, the Board sought confirmation of such, 
specifically, by its December 2006 remand, the Board sought VA 
examination to ascertain whether the Veteran demonstrated any 
residuals of her in-service right wrist sprain.  As discussed 
above, however, the Veteran has not presented for a VA 
examination since May 2003, or submitted evidence indicating 
willingness or availability to do so.  Thus, evidence of 
residuals of a right wrist sprain that could have been obtained 
at any subsequent VA examination is not of record.  

VA treatment records dated from January 2002 to September 2003 
are silent for complaint, treatment, or diagnosis of residuals of 
a right wrist sprain.  

The Board does not dispute the Veteran's assertion that she 
experiences right wrist pain.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

In sum, the Board finds that there is no evidence of record to 
support the conclusion that the Veteran has current residuals of 
a right wrist sprain.  As there is no evidence establishing a 
current diagnosis of residuals of a right wrist sprain, there 
cannot be a discussion as to whether there exists a medical nexus 
between military service and residuals of a right wrist sprain.  
Thus, service connection for the same is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1110, since the Veteran 
does not have a disability, specifically, residuals of a right 
wrist sprain, for which service connection can be granted, the 
claim must be denied by operation of law.


ORDER

Service connection for residuals of a right wrist sprain is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


